EXHIBIT 10.3

SECOND AMENDMENT
TO
EXECUTIVE SEVERANCE AGREEMENT


THIS SECOND amendment to executive severance agreement (the “Second Amendment”)
is made as of July 10, 2015 by and between Michael J. Poppe (“Executive”) and
Conn’s, Inc. (the “Company”).


WHEREAS, the Company and Executive are parties to an Executive Severance
Agreement, dated September 1, 2011, as amended by that Amendment to Severance
Agreement, dated December 3, 2013 (collectively, the “Agreement”);


WHEREAS, the Company and Executive now desire to further amend the Agreement in
the manner set forth herein and pursuant to the terms of this Second Amendment.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Section 1 of the Agreement is hereby amended and restated in its entirety to
read as follows:
“Term of Agreement.  This Agreement will commence on the Effective Date and will
continue in effect for one (1) year from such date, and shall automatically
renew for successive one (1) year periods unless terminated by mutual written
agreement of Executive and Company prior to the end of the then-existing term.”
2.    Continuing Effect. The parties hereby acknowledge and agree that, except
as expressly amended hereby, the Agreement remains in full force and effect in
accordance with its terms and that this Second Amendment, together with the
Agreement, reflects the entire agreement of the parties hereto. Capitalized
terms not otherwise defined in this Second Amendment shall have the meanings set
forth in the Agreement.


[Signature Page Follows]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Second Amendment effective as
of the date first written above.






 
 
CONN'S, INC.
 
 
By:
/s/ Robert F. Bell
 
 
Name:
Robert F. Bell
 
 
Title:
Vice President and General Counsel



 
 
EXECUTIVE
 
 
By:
/s/ Michael J. Poppe
 
 
Name:
Michael J. Poppe





